TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00318-CV


Joe Liccese, Appellant

v.

BJJA Scale Free, Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-09-000599, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant Liccese has filed a motion to stay trial proceedings pending resolution of
interlocutory appeal and arbitrability of claims.  We deny the motion without prejudice.
		It is ordered July 16, 2010.


Before Chief Justice Jones, Justices Puryear and Pemberton